         Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

KONATA EDWARDS, et al.,

                            Plaintiffs,                     18 Civ. 5896 (HBP)
        -against-

ARQENTA INC. , et al . ,

                            Defendants.

-----------------------------------x

CLAUDE SMITH, et al.,

                            Plaintiffs,                     18 Civ. 8556 (HBP)

        -against-                                           OPINION
                                                            AND ORDER
ARQENTA INC. , et al . ,

                            Defendants.

-----------------------------------x

             PITMAN, United States Magistrate Judge:


             Plaintiffs brings these actions under the Fair Labo

Standards Act (the     11
                            FLSA 11 ) , 29 U.S.C.      §§    201 et al., and the   ew

York Labor Law (the         11
                                 NYLL 11 )   seeking to recover unpaid overtim

premium pay and statutory damages for defendants' alleged fai ure

to provide the wage statements and wage notices required byte

NYLL.    The parties have now reached a settlement, and the mat er

is before me on the parties' joint application for approval o

the settlement.      All parties have consented to my exercising

plenary jurisdiction pursuant to 28 U.S.C.                     §   636(c).
           Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 2 of 8



               Plaintiffs alleges that they were employed by defe -

dants' construction and building renovation business

periods of time between 2008 and August 2018.

that they frequently worked more than 40 hours per week and                    en

they did so, they were paid at their regular rate plus an ad

tional $5.00 per hour.          Because the plaintiffs' regular rates of

pay were $35.00 per hour or more, the extra $5.00 per                          y

received for hours in excess of 40 hours per week was

tially below the statutory overtime rate of 150% of their                      lar

hourly rate.       The unpaid overtime premium pay, liquidated                 ges

and statutory damages claimed by each of the plaintiffs and t e

amount each will receive under the settlement is as follows:

              Unpaid       Liquidated   Wage Statement/   Total        Net Set le-
Plaintiff     0/T Pay      Damages      Notice Damages    Damages      ment Sh e

Edwards       $1,106.25    $1,106.25    $10,000.00        $12,212.50   $3,129. 7

Smith         $1,600.00    $1,600.00    $10,000.00        $13,200.00   $3,836. 1

Williams      $1,868.75    $1,868.75    $10,000.00        $13,737.50   $4,222. 2

Stephens      $   475.00   $   475.00   $10,000.00        $10,950.00   $2,224. 4

O'Connor      $   343.75   $   343.75   $ 5,000.00        $ 5,687.50   $1,264. 1

Montalvo      $2,493.75    $2,495.75    $ 5,000.00        $ 9,987.50   $4,435. 6

Honoret       $   337.50   $   337.50   $10,000.00        $10,675.00   $2,027. 3

              The parties have agreed to settle these matters for the

total sum of $32,500.00.           The parties have agreed that $926.0             of

this sum will be paid to plaintiffs' counsel as reimbursement for

his out-of-pocket costs (filing fees and service fees)                 and th t

one-third of the remainder ($10,524.67) will be paid to plain


                                          2
      Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 3 of 8



tiffs' counsel as a contingency fee.       The balance after dedu tion

of these expenses will be allocated among the plaintiffs as

indicated above.

             Defendants claim that the claims of plaintiffs Mon       lvo

and O'Connor for wage statement/notice damages are time barr

that the claims of plaintiffs Smith and Edwards for wage stat -

ment/notice damages are limited to $2,500.00 and that the cl          ms

of plaintiffs Williams, Stephens and Honoret for wage state-

ment/notice damages are limited to $5,000.00.        Assuming the

validity of the unpaid overtime claims set out above, defenda t

contends its maximum exposure is $36,450.00, plus attorney's          ees

and costs.

             I presided over a lengthy settlement conference in

these matters on December 4, 2018 and subsequently made a

tor's proposal of $45,000, inclusive of attorney's fees, to

settle all claims in both matters.      Although there was            ual

agreement to my proposal at the settlement conference, counse

continued their settlement discussions outside of my presence and

ultimately agreed to the figure of $32,500.00.

             Court approval of an FLSA settlement is appropriate

             "when [the settlement] [is] reached as a result of
             contested litigation to resolve bona fide disputes.'
             Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 43573 6,
             at *12 (S.D.N.Y. Sept. 16, 2011).  "If the proposed
             settlement reflects a reasonable compromise over co -
             tested issues, the court should approve the settle-
             ment." Id. (citing L nn's Food Stores Inc. v. Uni ed
             States, 679 F.2d 1350, 1353 n. 8 (11th Cir. 1982)).

                                   3
      Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 4 of 8



Agudelo v. E   &   D LLC, 12 Civ. 960 (HB), 2013 WL 1401887 at*

(S.D.N.Y. Apr. 4, 2013)     (Baer, D.J.)   (alterations in origina

"Generally, there is a strong presumption in favor of findin          a

settlement fair,     [because] the Court is generally not in as       od

a position as the parties to determine the reasonableness of          n

FLSA settlement."     Lliguichuzhca v. Cinema 60, LLC, 948 F. Su

2d 362, 365 (S.D.N.Y. 2013)     (Gorenstein, M.J.)   (internal quot -

tion marks omitted).     In Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M.

United States District Judge, identified five factors that ar

relevant to an assessment of the fairness of an FLSA settleme

                In determining whether [a] proposed [FLSA]
          settlement is fair and reasonable, a court should
          consider the totality of circumstances, including   t
          not limited to the following factors:   (1) the
          plaintiff's range of possible recovery; (2) the ext
          to which the settlement will enable the parties to
          avoid anticipated burdens and expenses in establish
          their claims and defenses; (3) the seriousness oft
          litigation risks faced by the parties; (4) whether
          settlement agreement is the product of arm's length
          bargaining between experienced counsel; and (5) the
          possibility of fraud or collusion.

(internal quotation marks omitted).        The settlement here sati -

fies these criteria.

          First, the net settlement amount -- $21,049.33 afte

deducting counsel's one-third contingency fee -- will result          n

each plaintiff receiving more than twice his unpaid overtime          ay

plus an additional sum.     If I assume that plaintiffs' claims       or

wage statement/notice damages is valid, the plaintiffs' avera e

                                    4
        Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 5 of 8



recovery under the settlement is 31% of their total claimed

damages.    If I assume that defendants calculation of wage st

ment/notice damages is correct, the plaintiff's average reco             ry

under the settlement is 92% of their total recoverable damag

These percentages are clearly reasonable, given the uncertai             ies

inherent in any litigation.       See Chowdhur    v. Brioni America

Inc., 16 Civ. 344 (HBP), 2017 WL 5953171 at *2         (S.D.N.Y. Nov. 29,

2017)   (Pitman, M.J.)   (net settlement of 40% of FLSA plaintiff '

maximum recovery is reasonable); Redwood v. Casswa           Contracti

Corp., 16 Civ. 3502 (HBP), 2017 WL 4764486 at *2         (S.D.N.Y. Oc

18, 2017)   (Pitman, M.J.)   (net settlement of 29.1% of FLSA pla'n-

tiffs' maximum recovery is reasonable); Felix v. Breakroom

Burgers & Tacos, 15 Civ. 3531 (PAE), 2016 WL 3791149 at *2

(S.D.N.Y. Mar. 8, 2016)      (Engelmayer, D.J.)   (net settlement of 25%

of FLSA plaintiff's maximum recovery is reasonable).

            Second, the settlement will entirely avoid the expe se

and aggravation of litigation.       The factual and legal issues        n

this matter would have led to protracted and costly litigatio,

likely involving multiple depositions to explore the hours

actually worked by each of the plaintiffs.         The settlement av ids

this burden.

            Third, the settlement will enable plaintiffs to avo d

the risk of litigation.      Given the parties'    factual dispute

concerning the hours worked by each plaintiff and the legal


                                      5
         Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 6 of 8



disputes concerning the availability of statutory damages, i                    is

uncertain whether, or how much, plaintiffs would recover at

trial.

             Fourth, because (1) I presided over the settlement

conference that preceded the parties' settlement and           (2)   I

proposed the settlement figure fairly close to settlement pr -

posal that I made to the parties, I am confident that the                       le-

ment is the product of arm's-length bargaining between experi

enced counsel.     Both counsel represented their clients                       ly

at the settlement conference.

            Fifth, there are no factors here that suggest the

existence of fraud.

            Plaintiffs' release of defendants is limited to cla'ms

under the FLSA and the NYLL.        I find this release permissible

because it is narrowly tailored to wage-and-hour issues.                  See

Redwood v. Cassway Contracting Corp., supra, 2017 WL 4764486                    t

*3 (release of defendants "from any and all wage and hour and or

notice claims" that could have been brought permissible "beca se

it is limited to claims relating to wage and hour issues");                     nda

v. SAFI-G, Inc., 15 Civ. 8861 (HBP), 2017 WL 1608898 at *3

(S.D.N.Y. Apr. 28, 2017)      (Pitman, M.J.)    (release that is     11
                                                                          lim ted

to claims arising under the FLSA" permissible); see also Sant s

v. Yellowstone Props., Inc., 15 Civ. 3986 (PAE), 2016 WL 2757 27

at *l, *3 (S.D.N.Y. May 10, 2016)         (release that is "narrowly-


                                      6
          Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 7 of 8



tailored to plaintiffs' wage-and-hour claims" permissible)

(Engelmayer, D.J.); Hyun v. Ippudo USA Holdings, 14 Civ. 870

(AJN), 2016 WL 1222347 at *3-*4 (S.D.N.Y. Mar. 24, 2016)             (Na       an,

D .J.).

             Finally, as noted above the settlement provides th                 a

total of $11,450.67 will be paid to counsel as reimbursement                   or

out-of-pocket costs ($926.00) and a one-third contingency

($10,524.67).      I find the costs and the fee to be reasonable;

contingency fees of one-third in FLSA cases are routinely ap-

proved in this Circuit.        See Santos v. EL Tee ac Butcher

Inc., 15 Civ. 814       (RA), 2015 WL 9077172 at *3     (S.D.N.Y. Dec.         5,

2015)     (Abrams, D.J.)   (" [C]ourts in this District have decline            to

award more than one third of the net settlement amount as att r-

ney's fees except in extraordinary circumstances."), citing =Z~=

v. Lin Kumo Japanese Rest. Inc., 13 Civ. 6667 (PAE), 2015 WL

5122530 at *4 (S.D.N.Y. Aug. 31, 2015)          (Engelmayer, D.J.) and

Thornhill v. CVS Pharm., Inc., 13 Civ. 507 (JMF), 2014 WL 110 135

at *3 (S.D.N.Y. Mar. 20, 2014)        (Furman, D.J.); Rangel v. 639

Grand St. Meat     &   Produce Corp., No. 13 CV 3234     (LB), 2013 WL

5308277 at *l (E.D.N.Y. Sept. 19, 2013)          (approving attorneys'

fees of one-third of FLSA settlement amount, plus costs, purs ant
                                                                           I

to plaintiff's retainer agreement, and noting that such a fee[

arrangement "is routinely approved by courts in this Circuit"




                                       7
         Case 1:18-cv-08556-HBP Document 34 Filed 09/03/19 Page 8 of 8



             Accordingly, for all the foregoing reasons, I appr          e

the settlement in these matters.          In light of the settlement,

these actions are dismissed with prejudice and without costs.

The Clerk of the Court is respectfully requested to mark bot

these matters closed.

Dated:    New York, New York
          September 3, 2019

                                          SO ORDERED




                                          United States Magistrate J dge

Copies transmitted to:

All Counsel




                                      8
